DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-13 and 20-23 in the reply filed on 28 September 2022 is acknowledged.
Non-elected claims 1-10 and 14-19 have been cancelled by Applicant.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING A BIODEGRADABLE NONWOVEN FABRIC.
Claim Rejections - 35 USC § 112
Claims 11-13 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claims 11-13 and 20-23 are indefinite because each one of these claims, directly or indirectly, depends from claim 1, which has been cancelled by Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)as being anticipated by Taniguchi et al (U.S. Patent 5,437,918 A).
             Regarding claim 11, Taniguchi et al (see the entire document, in particular, col. 1, lines 7-8; col. 3, lines 20-31; col. 7, lines 17-32, 49-54, 63-64 and 67-68; col. 8, lines 6-18) teaches a process of making a biodegradable non-woven fabric (see col. 1, lines 7-8 (non-woven fabric and preparation process thereof) and col. 3, lines 20-31 (degradable non-woven fabric from polylactic acid polymer) of Taniguchi et al), including the step of (a) constant-length heat-setting over the range of 50°C to 160°C (see col. 8, lines 6-18 (heat-treatment of the non-woven fabric is carried out at 80°C to 140°C) of Taniguchi et al).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka et al (EP 0765959 A1).
             Regarding claim 12, Nagaoka et al (see the entire document, in particular, page 2, lines 5-6; page 2, line 59 to page 3, line 1; page 3, lines 49-58, page 13, lines 10-11; page 28, lines 34-36) teaches a process of making a biodegradable non-woven fabric (see page 2, lines 5-6 (degradable non-woven fabrics and method of manufacturing) and page 2, line 59 to page 3, line 1 (polylactic acid-based polymer) of Nagaoka et al), including the step of (a) processing the biodegradable non-woven fabric by thermoforming (see page 8, lines 34-36 (using a mold, the pre-heated non-woven fabric was formed into a coffee filter (i.e., thermoformed)) of Nagaoka et al).
             Regarding claim 13, see page 28, lines 34-36 (the non-woven fabric was preheated to 80°C) of Nagaoka et al.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi et al (U.S. Patent 5,437,918 A).
             Regarding claim 20, Taniguchi et al (see the entire document, in particular, col. 1, lines 7-8; col. 3, lines 20-31; col. 7, lines 17-32, 49-54, 63-64 and 67-68; col. 8, lines 6-18) teaches a process of making a biodegradable non-woven fabric (see col. 1, lines 7-8 (non-woven fabric and preparation process thereof) and col. 3, lines 20-31 (degradable non-woven fabric from polylactic acid polymer) of Taniguchi et al), including the steps of (a) melting a polylactic acid-based polymer by heating and by discharging it from a spinneret to obtain a spun yarn (see col. 7, lines 17-32 (melt-spinning process (i.e., melting and discharging polymer from a spinneret)) of Taniguchi et al); (b) cooling the spun yarn (see col. 7, lines 49-54 (spin-bonding process (i.e., spin lactic acid-based polymer, blow high-speed air at the nozzle outlet and collect filaments on a conveyor)) of Taniguchi et al); (c) accumulating the spun yarn on a conveyor to form a web yarn (see col. 7, lines 49-54 (spin-bonding process (i.e., spin lactic acid-based polymer, blow high-speed air at the nozzle outlet and collect filaments on a conveyor)) of Taniguchi et al); (d) carrying out temporary compression bonding on the web to obtain a temporary compression-bonded web (see col. 7, lines 63-64 (thermal bonding process which bonds the filaments by heating) and 67-68 (adhering by force or heat) of Taniguchi et al); and (e) constant-length heat-setting the temporary compression-bonded web to a constant length (see col. 8, lines 6-18 (heat-treatment of the non-woven fabric is carried out at 80°C to 140°C) of Taniguchi et al).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (U.S. Patent 5,437,918 A) as applied to claim 11 above, and further in view of Nagaoka et al (EP 0765959 A1).
             Regarding claim 21, Taniguchi et al teaches a step of constant-length heat-setting over the range of 50°C to 160°C (see col. 8, lines 6-18 (heat-treatment of the non-woven fabric is carried out at 80°C to 140°C) of Taniguchi et al), but Taniguchi et al does not teach (1) heat-setting by hot-air drying, pin tenter drying, hot plate heating, calendaring, felt calendaring or air-through processing. Nagaoka et al teaches a process of making a biodegradable non-woven fabric (see page 2, lines 5-6 (degradable non-woven fabrics and method of manufacturing) and page 2, line 59 to page 3, line 1 (polylactic acid-based polymer) of Nagaoka et al), including by calendaring or hot-air drying (i.e., Yankee dryer; see page 13, lines 10-11 of Nagaoka et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat-set a non-woven fabric using hot-air drying or calendaring in the process of Taniguchi et al in view of Nagaoka et al in order to heat-set the non-woven fabric (see col. 8, lines 6-18 of Taniguchi et al and page 13, lines 10-11 of Nagaoka et al).
              Regarding claim 22, see page 13, lines 10-11 of Nagaoka et al.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (U.S. Patent 5,437,918 A) as applied to claim 11 above, and further in view of Austin (U.S. Patent 5,229,191 A).
             Regarding claim 23, Taniguchi et al does not teach (1) the step of aging or storing a non-woven web prior to heat-treatment. Austin (see the entire document, in particular, col. 1, lines 6-10; col. 7, lines 18-23) teaches a process of making a non-woven fabric (see col. 1, lines 6-7 (non-woven fabrics and a process of producing non-woven fabrics) of Austin), including the step of aging or storing a non-woven web prior to heat-treatment (see col. 7, lines 18-23 (non-woven web may be stored prior to passage through a thermal treatment zone) of Austin), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to age or store a non-woven web prior to heat-treatment in the process of Taniguchi et al in view of Austin in order to provide a non-woven fabric having improved properties (see col. 1, lines 7-10 of Austin).
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742